Citation Nr: 1140491	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-32 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the appeal submitted on December 28, 2007, regarding the issue of service connection for bilateral hearing loss was timely.

2.  Whether the appeal submitted on December 28, 2007, regarding the issue of service connection for cervical spine injury was timely.

3.  Whether the appeal submitted on December 28, 2007, regarding the issue of service connection for right shoulder was timely.  

4.  Whether the appeal submitted on December 28, 2007, regarding the issue of service connection for thoracic and lower lumbar spine injury was timely.  

5.  Whether the appeal submitted on December 28, 2007, regarding the issue of service connection for residuals of left knee injury was timely.

6.  Whether the appeal submitted on December 28, 2007 regarding the issue of service connection for residuals of right knee injury was timely.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to July 1965.

This matter comes before the Board on appeal from an August 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A rating decision dated on June 5, 2006 denied the claim for service connection for bilateral hearing loss.

2.  A rating decision dated on June 5, 2006 denied the claim for service connection for residuals of cervical spine injury.  

3.  A rating decision dated on June 5, 2006 denied the claim for service connection for residuals of right shoulder injury.  

4.  A rating decision dated on June 5, 2006 denied the claim for service connection for residuals of thoracic and lower lumbar spine injury.  

5.  A rating decision dated on June 5, 2006 denied the claim for service connection for residuals of left knee injury.

6.  A rating decision dated on June 5, 2006 denied the claim for service connection for residuals of a right knee injury.  

7.  The credible evidence of record indicates that the Veteran filed a timely NOD in response to the June 2006 rating decision that denied claims for service connection for bilateral hearing loss, service connection for cervical spine injury, service connection for residuals of a right shoulder injury, service connection for residuals of thoracic and lower lumbar spine injury, service connection for residuals of left knee injury and service connection for residuals of a right knee injury.


CONCLUSIONS OF LAW

1.  The Veteran filed a timely NOD in response to the June 2006 rating decision denying the claim for service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).  

2.  The Veteran filed a timely NOD in response to the June 2006 rating decision denying the claim for service connection for residuals of a cervical spine injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).  
  
3.  The Veteran filed a timely NOD in response to the June 2006 rating decision denying the claim for service connection for residuals of right shoulder injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).    

4.  The Veteran filed a timely NOD in response to the June 2006 rating decision denying the claim for service connection for residuals of thoracic and lower lumbar spine injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).   

5.  The Veteran filed a timely NOD in response to the June 2006 rating decision denying the claim for service connection for residuals of left knee injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).   

6.  The Veteran filed a timely NOD in response to the June 2006 rating decision denying the claim for service connection for residuals of a right knee injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations had been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2011). 

The Veteran was not provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) in connection with his claims.  However, the Board finds that it is the law, and not the evidence that is dispositive in this case, and as such, notice is not required in this case.  The issue in this case turns on statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  As the law and not the evidence is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  In any event, the Board's decision is fully favorable to the Veteran, and thus, any VCAA deficiency is deemed moot.     

II.  Analysis of Claims

A June 2006 rating decision denied claims for service connection for bilateral sensorineural hearing loss, service connection for residuals of a cervical spine injury, residuals of a right shoulder injury, residuals of thoracic and lower lumbar spine injury, residuals of a left knee injury and residuals of a right knee injury.    The Veteran contends that he filed a timely NOD with the June 2006 rating decision.  

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).  All communications should be liberally construed.  See Jarvis at 561-62.

The NOD must be filed with the Department of Veterans Affairs office from which the claimant has received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office.  In that case, the NOD or Substantive Appeal must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records.  38 C.F.R. 
§ 20.300.  

The NOD must be filed at the agency of original jurisdiction within one year from the date that the agency mailed the notice of the determination to the Veteran.  Otherwise, that determination will become final.  The date of mailing the letter of notification will be presumed to be the same date as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a).

Whether a NOD has been filed on time is an appealable issue.  38 C.F.R. § 19.34.

In this case, the Board finds that the Veteran filed a timely NOD disagreeing with the June 2006 rating decision that denied service connection for bilateral sensorineural hearing loss, service connection for residuals of a cervical spine injury, residuals of a right shoulder injury, residuals of thoracic and lower lumbar spine injury, residuals of a left knee injury and residuals of a right knee injury.    

The RO issued a rating decision on June 5, 2006 denying the claims for service connection for bilateral hearing loss, service connection for cervical spine injury, service connection for residuals of a right shoulder injury, service connection for residuals of thoracic and lower lumbar spine injury, service connection for residuals of left knee injury and service connection for residuals of a right knee injury.  He was notified of the rating decision in a letter dated June 12, 2006.  

The Veteran has indicated that he submitted a Notice of Disagreement within one year of notification of the rating decision.  

His testimony and written statements reflect his contention that he prepared his NOD with his representative in August 2006.  In a written statement dated in October 2009,  the Veteran indicated that he visited his service officer at the DAV and they prepared his notice of disagreement.  At the hearing, the Veteran testified that he completed a Notice of Disagreement in August 2006, his representative put it in an envelope, and the Veteran mailed it to the RO.  

In support of his claim, the Veteran submitted a copy of the Notice of Disagreement, dated August 9, 2006, which he indicated he obtained from his files at the DAV offices.  He indicated that the representative recalled them preparing the document.  

The Board finds the Veteran's testimony is plausible, particularly his statements that he prepared an NOD with his representative at the DAV office in August 2006.  The Board finds it highly likely that the Veteran prepared and mailed the NOD to the RO although there is no evidence of receipt of the claim at the RO.  The documentation retrieved from the DAV files tends to support his contention.  As such, and with the resolution of reasonable doubt in the Veteran's favor, the appeal is granted.


ORDER

The Veteran filed a timely notice of disagreement with respect to the issue of service connection for bilateral hearing loss.

The Veteran filed a timely notice of disagreement with respect to the issue of service connection for cervical spine injury.  

The Veteran filed a timely notice of disagreement with respect to the issue of service connection for a right shoulder injury.

The Veteran filed a timely notice of disagreement with respect to the issue of service connection for thoracic and lower lumbar spine injury.

The Veteran filed a timely notice of disagreement with respect to the issue of service connection for residuals of left knee injury.

The Veteran filed a timely notice of disagreement with respect to the issue of service connection for residuals of right knee injury.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


